                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :
                                           :
                                           :
               V.                          :      MAGISTRATE NUMBER 19-493-1
                                           :
                                           :
SEAN CHRISTOPHER WILLIAMS                  :


          ENTRY OF APPEARANCE AND WITHDRAWAL OF APPEARANCE


       I hereby enter my appearance on behalf of defendant, Sean Christopher Williams, in the

above-captioned matter.   Please remove Christofer K. Bates, Research & Writing Attorney, as

attorney of record.



                                           Respectfully submitted,



                                            /s/ Maranna J. Meehan
                                           MARANNA J. MEEHAN
                                           Assistant Federal Defender


                                           Withdrawing Attorney:


                                            /s/ Christofer K. Bates
                                           CHRISTOFER K. BATES
                                           Research & Writing Attorney
                                CERTIFICATE OF SERVICE



        I, Maranna J. Meehan, Assistant Federal Defender, Federal Community Defender Office

for the Eastern District of Pennsylvania, hereby certify that I have served a copy of the Entry of

Appearance and Withdrawal of Appearance, by electronic notification and hand delivery, upon

Michael J. Rinaldi, Assistant United States Attorney, to his office located at Suite 1250,

615 Chestnut Street, Philadelphia, Pennsylvania 19106.




                                                      /s/ Maranna J. Meehan
                                                     MARANNA J. MEEHAN
                                                     Assistant Federal Defender




DATE:      July 5, 2019
